October 13, 2011 Filed Via EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: JNLNY Separate Account I ("Registrant") of Jackson National Life Insurance Company of New York (File Nos. 333- and 811-08401) Commissioners: On behalf of the above-referenced Registrant, attached for electronic filing under the Securities Act of 1933, as amended, is an initial registration statement on Form N-4 ("Initial Registration Statement"). As noted on the Facing Sheet of the Initial Registration Statement, it is also Amendment No. 222 under the Investment Company Act of 1940, as amended. The prospectus contained in the Initial Registration Statement is substantially similar to the prospectus contained in the initial registration statement on Form N-4 (File No. 333-176619; Jackson National Separate Account – I), filed on September 1, 2011. Thus, Registrant is requesting selective review. Under separate cover to the Commission Staff reviewer, we are providing a courtesy copy of the Prospectus marked to show changes from the prospectus filed with the initial registration for File No. 333-176619 referenced above. If you have any questions, please call me at (517) 367-3872, or Joan E. Boros, Jorden Burt LLP at (202) 965-8150. Yours truly, /s/ FRANK J. JULIAN Frank J. Julian Associate General Counsel cc:Michael L. Kosoff Joan E. Boros
